Curia.

We think the legislature intended that the bond should state the judgment below accurately and truly. They have not said so in terms ; but one branch of their provisions on the subject is, that the appellant shall pay the judgment below in a certain event. (Stat. sess. 47, ch. 238, s. 36.) The judgment, therefore, should be stated, with the view to afford as complete a remedy as possible on the face of the instrument. In a suit upon this bond, to recover the amount of the judgment below, matter extrinsic must be averred and proved. The appellant must furnish a bond as perfect as possible for the purpose of a remedy to the appellee ; or the common pleas do not acquire jurisdiction. The court were right in dismissing fte appeal ; and the motion must, therefore, be denied.
Motion denied,